Citation Nr: 1338856	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for major depression, formerly diagnosed as mood disorder, prior to January 14, 2011. 

2.  Entitlement to an initial disability rating in excess of 50 percent for major depression, beginning from January 14, 2011.  

3.  Entitlement to an effective date earlier than March 30, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

4.  Entitlement to an extension of the temporary total (100 percent) rating for a period of convalescence for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1997 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  Initially, the Veteran timely appealed a January 2008 rating decision, which granted an initial 10 percent disability rating for his major depression, formerly diagnosed as mood disorder, effective from December 28, 2006.  Second, he appealed a February 2009 rating decision, which granted a temporary total rating effective from November 4, 2008, the date of a surgery on his degenerative joint disease of the lumbar spine.  Finally, he timely appealed an April 2011 rating decision, which granted a TDIU effective February 1, 2010.  

In a February 2011 rating decision, the RO increased the rating of major depression, formerly diagnosed as mood disorder, from 10 percent to 50 percent effective from January 14, 2011.   The Veteran appealed the effective date assigned for the 
50 percent evaluation, which led the RO to adjudicate an issue involving entitlement to an effective date earlier than January 14, 2011, for the award of a 
50 percent disability rating for major depression.  Generally, a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  Here, however, the Veteran's appeal ultimately arises from the January 2008 rating decision granting service connection for the disability.  The more recent rating decision in February 2011, which increased the rating of depression from 10 percent to 50 percent effective from January 14, 2011, simply granted a staged rating for the disability.  The appeal of the effective date for the 50 percent rating is subsumed by the appeal of the claim for an increased disability rating for major depression because in looking at the record to determine if a rating greater than 50 percent prior to January 14, 2011 is warranted, the Board will be essentially adjudicating the earlier effective date issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Fenderson v. West, 12 Vet App 119, 125-27 (1999).  As such, the Board has recharacterized the issue to accurately reflect the status of that appeal.  

Subsequently, in a September 2012 rating decision, the RO granted an earlier effective date of March 30, 2008, for the award of the TDIU rating.  

The Veteran testified before a Decision Review Officer of the RO in November 2010 and again in June 2012.  He then testified before the undersigned in March 2013.  A transcript of each hearing has been associated with the claims file.  

In a March 2013 legal brief, the Veteran's attorney presented argument concerning two additional issues:  (1) entitlement to an increased disability rating for a spine disability, and (2) entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s), to include allegations of clear and unmistakable error in prior determinations not granting this benefit.  Neither of these two issues is now within the Board's appellate jurisdiction.  With regard to the spine, the claims file shows that the RO issued a rating decision deciding an increased rating claim in August 2009.  One month later, in September 2009, the Veteran filed an NOD, but he clarified in October 2009 that the September 2009 NOD did not dispute the disability rating assigned in September 2009, only the denial of a temporary total rating for the spine.  As such, that issue is not within the Board's appellate jurisdiction.  

With regard to entitlement to SMC, an NOD was submitted in October 2011, but the RO informed the Veteran the same month that the NOD could not be accepted because a decision had not been made on that claim.  At present, a decisional determination meeting the requirements of 38 C.F.R. § 3.103(b)(1) has not been issued on that claim.  Accordingly, that issue is also not within the Board's appellate jurisdiction.  

Finally, the Veteran, by his attorney, has alleged CUE in the effective date assigned for the award of a 50 percent disability rating for major depression.  However, he is attempting to collaterally attack the February 2011 rating decision, which is not final because it is part of the instant appeal.  Without a final decision, the CUE motion requires no further action at this time.  See 38 CFR §§ 3.104, 3.105(a)

The issues of (1) service connection for a cervical spine disorder, and 
(2) entitlement to special monthly compensation at the housebound level have been raised by the Veteran's attorney, most recently in March 2013, but those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to February 15, 2008, the Veteran's major depression, formerly diagnosed as mood disorder, is shown to have been manifested by a disability picture approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).


2.  From February 15, 2008, the Veteran's major depression, formerly diagnosed as mood disorder, has been productive of a disability picture that more nearly approximates not more than symptomatology involving occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran was engaged in substantially gainful employment until March 30, 2008, when he was removed from paid status by his last employer.  

4.  The Veteran's convalescence following a November 4, 2008 surgery involving the service-connected degenerative joint disease of the lumbar spine, is shown as likely as not to have ended as of May 29, 2009, at which time the Veteran was already in receipt of a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 30 percent disability rating, but no more, for major depression prior to February 15, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.129, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for assignment of a staged initial 50 percent disability rating, but no more, for major depression beginning February 15, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.129, 4.130, Diagnostic Code 9434 (2013).

3.  The criteria for assignment of a staged initial disability rating in excess of 
50 percent for major depression, formerly diagnosed as mood disorder, since January 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.129, 4.130, Diagnostic Code 9434 (2013).

4.  The criteria for the assignment of an effective date for the award of a TDIU are not met prior to March 30, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2013).

5.  The criteria for award of an extension of the temporary total (100 percent) rating for a period of convalescence for degenerative joint disease of the lumbar spine, after February 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 1156; 38 C.F.R. 
§ 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issues.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  (This is also called a "Section (§) 5103 notice.")  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information on how a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appeal concerning the increased rating issue arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for major depression.  Likewise, the Veteran's claim for an earlier effective date for the award of a TDIU arises from an appeal of the initial assignment of a TDIU.  Because those claims were granted, they were substantiated and no additional notice is required.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In either event, the Veteran was provided notice letters in February 2007 and November 2010 specific to those claims.  
The February 2007 letter specifically informed the Veteran as to what type of information and evidence is needed to establish a disability rating and effective date.  Therefore, no further notice is needed regarding these claims.

Regarding the claim for extension of a temporary total rating under 38 C.F.R. 
§ 4.30, a notice letter was sent to the Veteran in December 2008.  Although his letter did not specifically inform him how VA determines disability ratings and effective dates, he was previously provided such information in prior notice letters, including in February 2007.  As such, the Veteran had actual notice of such information, and any error is deemed nonprejudicial.  Therefore, no further development is required regarding the duty to notify on this issue.

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  "Relevant records" in the context of VA's duty to assist "are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [] claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (quoting Black's Law Dictionary 1316 (8th ed. 2004), "defining 'relevant' as '[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact.'").  Not all of a claimant's medical records will be relevant to a VA disability claim.  Id.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as all relevant post-service medical records available from VA and private treatment providers.  In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at a hearing before the undersigned.  

Importantly, the undersigned explained the issues on appeal and attempted to identify any pertinent evidence that may have been overlooked.  Furthermore, the Veteran was competently represented by his private attorney at the hearing.  The Board is satisfied that all hearing officer duties as presently directed by 38 C.F.R. 
§ 3.103(c) were accomplished.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Overall, the Board has carefully reviewed these medical records and testimonial statements accordingly, but finds that they identify no available evidence, such as additional medical records, that should be obtained prior to reaching a decision in this appeal.  At the May 2013 Board hearing, he indicated that he had ongoing mental health treatment at VA, particularly regarding his sleep impairment, but otherwise described a disability picture that had improved significantly.  The Board notes that VA treatment records since January 2011 have not been obtained, but are not necessary in light of the Veteran's testimony that they would only show an improved disability picture.  In other words, they are not relevant to the claim for a higher disability rating or the remaining issues on appeal.

Also, the Veteran was afforded several VA examinations, most recently in January 2011, pertinent to this matter.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the service-connected psychiatric disability picture, plus his impairment regarding employability, in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Although the last VA examination was conducted in January 2011, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  To the contrary, the Board again notes that his testimony at the May 2013 hearing indicates that his disability picture has, in fact, improved since that examination.  The Board accordingly finds no reason to remand for further examination.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

II.  Analysis

Although factually related, the three issues on appeal must be considered separately due to the distinct legal criteria applicable.  

A.  Entitlement to an Increased Rating

The Veteran is currently assigned staged disability rating for his major depression, formerly diagnosed as mood disorder, which is secondary to his service-connected lumbar spine disability.  During the initial staged rating period, which begins on December 28, 2006 (the effective date for the award of service connection for that disability), he is assigned a 10 percent rating.  Next, beginning on January 14, 2011, he is assigned a 50 percent rating.  

The Veteran contends that a higher rating of either 50 percent, 70 percent, or 100 percent, should be awarded during the period of appellate review.   See Board Hr'g Tr. 11.  In a May 2013 brief, the Veteran's attorney argued that staged ratings are warranted with a 70 percent rating from 2003 until February 2008; a 100 percent rating from February 2008 through May 2012; and a 50 or 70 percent rating since June 2012.  

Although the Veteran's attorney argues that the Veteran meets the criteria for a higher rating as early as 2003, the Board observes that service connection was not in effect for this disability until December 28, 2006.  As such, assignment of a disability rating prior to that date is precluded by operation of law.  See 38 C.F.R. 
§ 4.1 (2013).  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  
38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("staged ratings").  See Fenderson v. West, 
12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id.

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, in determining when an increase took place.  See 38 C.F.R. § 3.400(o).  "[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 
24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  Rather than assigning an effective date mechanically on the date of a veteran is examined, "all of the facts should be examined to determine the date that [the disease] first manifested."  See DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011).  

The Veteran's disability is rated under the provisions of 38 C.F.R. § 4.130, diagnostic code (DC) 9434, setting forth the schedular rating criteria in a General Rating Formula for Mental Disorders.  These rating criteria are as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also important, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 Fed. Reg. 52695, 52696-97 (Oct. 8, 1996).  Accordingly, section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  Therefore, the listed "areas" are not irrelevant to the 70 percent disability determination.  Id.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id. at 118.  The 70 percent disability rating level, in particular, contemplates initial assessment of the symptoms displayed by a veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.  Id.

Accordingly, the Court has made clear that when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009) (finding that the amount of impairment from a mental health disorder is measured by the social and occupational difficulties caused by such disorder).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  

More generally, the Board is responsible for interpreting the pertinent reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Each disability must be considered from the point of view of the veteran working or seeking work.  Different examiners, at different times, will not describe the same disability in the same language. Features of the disability which must have persisted unchanged may be overlooked or a change for the better or worse may not be accurately appreciated or described.  38 C.F.R. § 4.7 (2013).

Likewise, the lay evidence of record must be considered.  A layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433 n.4.  When deciding claims for increased ratings, the Board must particularly consider the credibility of a claimant's statements regarding symptoms of a "personal affliction."  Tatum, 
23 Vet. App. at 155.  

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (Fed. Cir. 2009).  However, a veteran must be given the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 
38 U.S.C. § 5107(b)).

Here, after careful consideration, the Board will find that an initial 30 percent rating is warranted for the period prior to January 14, 2011.  The Board will also likewise find that a rating higher than 50 percent is not warranted for the period beginning January 14, 2011.  

1.  Prior to February 15, 2008

The Veteran's psychiatric disability picture prior to February 15, 2008, warrants assignment of an initial 30 percent rating.  

Specifically, the VA and private outpatient treatment records, VA examination results, and private evaluations prior to February 15, 2008, show a disability picture involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  His symptoms particular include such symptoms as ongoing depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  

As such an initial 30 percent rating is warranted.  An initial rating higher than 
30 percent, however, is not warranted.  

The medical records prior to February 15, 2008, do not show such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking due to his major depression.  Rather, the VA outpatient treatment records between September 2007 and November 2007 affirmatively show that the symptoms above the 30 percent level were absent, as shown by the evidence of record.  

First, and most comprehensively, the Veteran underwent a VA examination in November 2007.  At that time, his complaints involved depressed mood typically lasting about half a day; he felt like a failure; had "some" anxiety and worrying about his family and future; and "some" irritability and anger with his wife and children.  He explained that he had never hit his wife, but had once pushed her; he typically would "stomp" out of the house when angry.  Socially, except for his "fairly good" relationship with wife, which had been strained due to recent irritability, he had no friends.  He would see his brother "once in a while," but liked to stay mostly to himself.  He would also go to church, but was "not very socially involved."  But, he was also "very busy" with his children. The examiner's assessment was that depressed mood "would likely contribute to increased social withdrawal."  With regard to work, the examiner noted the complaints of missing work due only to physical health problems.  The examiner found that he was not reporting significant occupational problems related to depressed mood "directly."  To the contrary, the examiner found that the Veteran was not showing significant impact of depressive symptoms on occupational functioning at that time.  In fact, his main occupational problem related to his back, and he was otherwise eager to work and would do so if afforded the opportunity.  

On mental status examination, the VA examiner documented depressed and affect; "fair" reasoning and judgment; and no abnormality in thought process, orientation, or communication.  The Veteran reported "very mild" problems with concentration and short-term memory, but the examiner found that these did not significantly impact work or leisure.  Other symptoms consisted of some general anxiety, depressed mood, anhedonia, reduced appetite, insomnia primarily related to pain, reduced sexual desire, fatigue, and periodic feelings of worthlessness.  Depressive symptoms tended to last about half a day on average.  The Veteran denied psychotic symptoms and homicidality.  The examiner summarized that the Veteran was reporting "fairly mild" depressive symptoms, and he was not showing signs of significant occupational dysfunction directly related to mood.  

It is also clear that the Veteran maintained regular employment prior to February 15, 2008.  

Finally, the assigned GAF scores shown during this period consist of the score of 68, which was assigned by the November 2007 VA examiner.  A GAF score of 68 correlates with some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV Quick Reference at 46-47.  Such symptomatology correlates directly with the specific symptoms documented by the examiner, which is supporting the assignment of the 30 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Overall, this disability picture is most consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Thus, a 30 percent rating is assigned.  See 38 C.F.R. § 4.130.  

2.  Beginning February 15, 2008

Beginning February 15, 2008, the Board finds that a 50 percent rating, but not higher, is warranted for the Veteran's major depression.  

It is important to note here that the Veteran is service-connected for a lumbar spine disability.  A March 2008 mental health consultation documents a back injury in February 2008 (characterized as a "re-injury").  Subsequent records show a major back surgery in November 2008.  It is undisputed that the Veteran stopped going to work after (and as a direct result of) the February 2008 injury.  

The Veteran's attorney, on page 13 of a May 2012 brief, argues that the Veteran's depression is shown to be "severe" since the day he stopped working in February 2008.  The attorney therefore reasons that a 100 percent rating is warranted.  

The VA and private treatment records show that the Veteran stopped going to work in February 2008 (until he returned to work in March 2011).  His inability to go to work is shown to be directly and solely due to his lumbar spine disability, rather than his depression.  One month after he stopped working in February 2008, a March 2008 VA mental health profession noted that "most" of the Veteran's problems stemmed from his recent back injury and his back pain.  Also determinative, a January 2011 VA examiner concluded that the Veteran's loss of work was not due to depression, but due to his lumbar spine condition.  Such occupational impairment may not be compensated as a component of both the physical and psychiatric disability.  See 38 C.F.R. §§ 3.102, 4.14, 4.126(d); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Notwithstanding his physical inability to go to work, the Veteran's major depression concurrently resulted in ongoing social impairment with reduced reliability and an occupational impairment consistent with reduced productivity, thus supporting assignment of a 50 percent rating, but not a 70 percent or 100 percent rating.  

In October 2009, a private medical professional prepared an assessment in direct support of this appeal.  This physician stated his opinion that the Veteran should be assigned a 70 percent rating for depression.  But, this report must be accorded no probative value.  First, the examiner reviewed the medical records without examining the Veteran.  This shows that the examiner was providing only a summary of the prior medical records rather than a contemporaneous account of the Veteran's disability picture, which is most important in the current appeal.  

Relatedly, the examiner noted that he had "been advised to use the reasonable doubt concept."  The examiner also gave his reasons for why he felt a 10 percent rating was "incorrect."  Such statements show that this examiner was making legal and factual conclusions, rather than providing a medical opinion.  The Board has previously been cautioned by the Court of Appeals for Veterans Claims (CAVC or Court) to not rely on a medical opinion that makes factual findings and legal determinations, such as this one.  See, e.g., Sizemore v. Principi, 18 Vet. App. 264, 275 (2004) (noting that to the extent that the examining psychiatrist is expressing an opinion on whether the appellant's claimed in-service stressors have been substantiated, that is a matter for determination by the Board and not a medical matter).  The Board accordingly assigns this October 2009 private report nominal probative weight consistent with its value as no more than a summary of the prior medical records made available to the physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, the March 2009 private medical report appears to be completed by a medical professional with credentials radiology and nuclear medicine, not in the pertinent field at hand, mental disorders.  For this reason too, the Board finds that no probative weight should be given to this March 2009 report.  

More persuasively, the January 2011 VA examiner conducted a comprehensive survey of the Veteran's disability picture between December 2008 and January 2011.  The examiner determined that the severity of the Veteran's symptomatology was "somewhere between that assessed by [the January 2007 VA examination], and as assessed [in an October 2009 private report]."  

Consistent with the January 2011 VA examiner's assessment, private treatment records from March 2008 through May 2008 reflect ongoing depressed mood; feeling easily anxious; irritability; difficulty sleeping at night where he frequently woke up; decreased energy; and a problem with level of frustration.  The Veteran was being treated with medication for his depression, but he reported no difference.  A 2009 VA treatment note reflects the Veteran's report of "moderate to severe" depressive symptoms.  Similarly, a depression scale in 2008 resulted in a "severe" score.  However, mental status examination revealed no abnormality in grooming; speech; thought process; orientation; cognitive functions; or memory.  He had "fair" judgment, plus positive anxiety, worry, frustration, and depression.  Also, he was easily distracted, but otherwise had "adequate" concentration.   

An October 2008 VA primary care record shows that sleep was disrupted by his back pain.  But, subsequent VA outpatient treatment records continue to show a substantially similar psychiatric disability picture involving ongoing depression, anxiety, and problems sleeping and his energy level.  For instance, in July 2009, he reported that he was "doing well" with intermittent mild depressed mood; adequate energy; and initial insomnia, sleeping around 3-5 hours night.  In October 2010, he had similar complaints with depressive symptoms such as depressed mood, anhedonia, hopelessness, and decreased energy.  The Veteran's medication was adjusted throughout this time period in response to his complaints.

A September 2008 statement by the Veteran reflects problems sleeping, plus "always" feeling sad, irritable, worried, and isolated.  He noted that he was acting "very aggressive" towards his family, including feeling angry at his kids and oversensitive.  He indicated that he had no social life, plus had thoughts of worthlessness.  

Then at a November 2010 DRO hearing, he again reported feeling sad most of the time; he had crying spells most or all of the time; and trouble sleep (since a back surgery).  He also felt "empty" and hopeless.  Socially, he would lash out at wife and children, who thought him "mean."  He was particularly depressed that he could not work, but he also had no social life.  

His spouse testified at the November 2010 DRO hearing that they had no sex life.  She also described a recent incident where the Veteran accompanied her to her nursing school graduation, where he "disgraced" her by "all of a sudden from nowhere he just start[ed] yelling" and "acting crazy"; this made her friends upset.  She also described him as moody, and they would not talk.  The Veteran's spouse also indicated that their daughter comes home from school, but would interact only with her because "daddy is sleeping" and she was hungry.  However, his spouse specifically associated this with pain medication for his lumbar spine disability.  She otherwise testified that the Veteran would yell and scream if she tried to talk to him.  

The Board is mindful of the impact of the Veteran's behavior on his family and social functioning.  At the November 2007 VA examination, he gave a history of once pushing his wife.  Although this incident could be consistent with a violent episode, it is not factually ascertainable that this occurred during the period of appellate review.  Regardless, the 70 percent criteria require "periods of violence," rather than a single episode, and the Veteran has denied any such violence except for that single pushing incident.  38 C.F.R. § 4.130.  Otherwise, he and his wife have credibly and consistently described him as "mean," angry, and irritable, which is consistent with difficulty in maintaining effective social relationships, a symptom at the 50 percent rating level.  Similarly, she testified at the November 2010 DRO hearing that he disgraced her at her nursing school graduation by "all of a sudden from nowhere he just start[ed] yelling" and "acting crazy," which made her friends upset.  

The Board does not wish to diminish the impact of the Veteran's diminished social functioning.  Notwithstanding this significant factor, however, the Board is precluded from assigning a higher rating based on this factor alone.  As specifically directed by 38 C.F.R. § 4.126(b), a higher rating may not be assigned solely on the basis of social impairment.  Furthermore, the VA examiner in January 2011 specifically found that the Veteran's social isolation is "somewhat characterological," as shown by his statement during the January 2007 VA examination indicating that he has "always been like that."  The Board observes that such characterological symptoms may not be compensated under VA law, as directed by 38 C.F.R. §§ 3.303(c), 4.9, and 4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.14; Mittleider, 11 Vet. App. at 182.  Accordingly, the Veteran's social impairment is not consistent with an inability to establish and maintain effective relationships during this time, and it does not alone provide a basis for assigning an increased rating.  

There is also conflicting evidence of suicidal ideation, which is a symptoms listed in the 70 percent criteria.  Supporting the existence of suicidal ideation, the November 2007 VA examination shows that the Veteran had previously thought about suicide, but with no attempt or plan.  More recently, at the November 2010 DRO hearing, he testified that he had experienced suicidal ideation.  DRO Hr'g Tr. 5.  He confirmed at the May 2013 Board hearing, that "[t]hat was like the way I felt at that time."  Board Hr'g Tr. 7.  Notably, between the November 2007 VA examination and until his November 2010 DRO hearing, the Veteran affirmatively and repeatedly denied current suicidal thoughts and a prior history of suicidal ideation.  The only exception is contained in an April 2010 VA mental health consultation showing a past history of passive suicidal ideation.  However, he denied suicidal ideation at a VA mental health consultation in October 2010, which was more contemporaneous with the November 2010 DRO hearing.  

The Board finds that there is no credible evidence of suicidal ideation sufficient to support assignment of a higher rating.  In fact, when considered in context, his reports of suicidal ideation make it more likely that this factor was submitted into evidence for the sole purpose of presenting his case in a light most favorable to his current claim rather than as an accurate depiction of his symptomatology at that time.   More specifically, he denied suicidal ideation during routine medical consultations during the same time period that he now claims he had such thoughts.  His assertions denying suicidal thoughts, made during and for treatment purposes, carry "special guarantees of credibility," which are not present where he now claims to have had suicidal ideation.  White v. Illinois, 502 U.S. 346, 356 (1992); see also Fed. R. Evid. 803(4).  It is, furthermore, most reasonable to expect that he would have reported his ongoing suicidal thought (as opposed to a "past history" of such) in some manner during his treatment.  Because he did not, his current assertions of ongoing suicidal ideation are less likely accurate.  See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

With regard to the remaining criteria at the 70 percent disability level, the medical records repeatedly show that he did not have an abnormality of judgment or thinking due to his major depression.  The Veteran's attorney argued in his March 2013 brief that the testimony of the Veteran's wife at the November 2010 DRO hearing describes grossly impaired thought processes and an inability to perform daily living activities, such that he could not take care of their children or take his own medications safely.  It is acknowledged that the Veteran's wife has undergone nursing training, which would have informed her testimony.  With her medical background in mind, however, it is important to highlight that she specifically attributed his reduced functioning during that period solely to pain medication for his back.  See Hr'g Tr. 11-12.  Thus, the degree of symptomatology she described during that DRO hearing may not be attributed to major depression.  See 38 C.F.R. § 3.102; Mittleider, 11 Vet. App. at 182.

The remaining symptoms enumerated at the 70 percent level other than suicidal ideation, notwithstanding his irritability (which is without periods of violence), are affirmatively shown to be absent during this time.  See 38 C.F.R. § 4.130.  

Finally, the GAF scores assigned during the period were as follows: 60 (in a private March 2008 treatment note); 70 (in a private treatment note later in March 2008); 70 (in a private May 2008 treatment note).  The lowest GAF score assigned was 60, in March 2008, which was immediately following the Veteran's back injury.  Again, this was made by a private medical profession for treatment purposes.  This supports a conclusion that this GAF score was made independently and impartially.  A GAF score of 60 corresponds with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers) See DSM-IV Quick Reference at 46-47.   Such symptomatology directly correlates with the schedular criteria for the assigned 50 percent rating, with the exception of panic attacks, which are not demonstrated in this Veteran's case. Notwithstanding this slight discrepancy, the GAF score of 60 most directly supports the assignment of a 50 percent rating.   See 38 C.F.R. § 4.130.  

For these reasons, a 50 percent rating, but no higher, is assigned beginning February 15, 2008.  

3.  Since January 14, 2011

Since January 14, 2011, the Veteran's major depression has been assigned a 50 percent rating.  The Board finds that a higher rating is not more nearly approximated during this time.  

With regard to his psychiatric disability, the evidence during this period primarily consists of the results of the VA examination (mentioned herein above) conducted on January 14, 2011.  At that time, the VA examiner reviewed and summarized the available medical records, plus the Veteran's current complaints.  Particularly, the Veteran complained of depressed and irritable mood - his children complained about his anger.  He could not sleep because of pain since his back surgery, and he was depressed every day, "all the time."  He had thoughts of taking his life "very often," but also loss of interest or pleasure; low energy; psychomotor retardation (as observed by examiner), and hopelessness.  Socially, he reported a "very bad" relationship with his wife, who was unhappy.  He had no friends, and he could not go out with his wife because of the way he behaved.  

On mental status examination, the VA examiner found the Veteran to have poor eye contact and posture, but good hygiene.  He was lethargic; somewhat defensive and guarded; as well as "likely" irritable.  His speech was slow and hesitant; thought processes showed a paucity of ideas; and thought content was notable for preoccupations with physical functioning.  He had no delusions or hallucinations; he was fully oriented; his remote memory was intact, but with some deficits in recent memory.  He complained that it was hard to concentrate sometimes, but had fair judgment and insight.  

The VA examiner determined that the effect of his psychiatric condition, particularly his behavior, if exhibited elsewhere, would have a severe impact on both social and occupational functioning.  The examiner specified that the Veteran had pronounced vegetative depression, plus inappropriate behavior generally due to anger and isolation.  However, he could complete all activities of daily living (ADLs) independently, and his loss of work was not due to depression, but the physical condition.  

The Board finds that the Veteran's psychiatric disability since January 14, 2011, is consistent with no more than the currently-assigned 50 percent disability rating.  

Notably, the disability picture described in the January 2011 VA examination includes one symptom clearly at the 70 percent rating - the Veteran endorsed near constant suicidal ideation - plus some indication of symptoms at the next higher, 100 percent rating.  Overall, however, the examiner did not document symptomatology that is consistent with the remaining example symptoms that are of the kind enumerated in 38 C.F.R. § 4.130 for a rating higher than 50 percent.  The examiner noted slow and hesitant speech, but not intermittently illogical, obscure, or irrelevant speech.  The examiner noted "pronounced vegetative depression" and "psychomotor retardation," but, nonetheless found that the Veteran had good hygiene and could complete all ADLs independently.  These disparate findings are inconsistent with near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The examiner noted thought processes that showed a paucity of ideas and thought content that was notable for preoccupations with physical functioning, which could reflect a deficiency in thinking.  But, the examiner did not record a gross impairment in thought processes or communication.  

The examiner also documented the Veteran's "very bad" relationships with his wife and anger towards his children, but the Veteran has nonetheless retained his relationship with his wife and children.  The Veteran also complained of having no friends, but, as noted herein above, the examiner expressly attributed this social isolation to an unrelated character-related condition.  Accordingly, the Veteran's report is consistent with difficulty, but not an inability, to establish and maintain effective relationships.  There were no identified no periods of violence.  

Moreover, there was no spatial disorientation.  The examiner also noted a likely "severe impact" on social and occupational functioning if he exhibited the same behavior outside the examination.  But, the examiner affirmatively attributed the Veteran's occupational impairment to his physical condition.  

In short, the January 2011 VA examination shows isolated symptomatology characteristic of a higher disability rating level, but those symptoms (i.e., without considering the impact of his service-connected back disability, for which he is separately compensated) do not more nearly approximately occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.  Accordingly, a higher rating is not warranted based on the presence of those symptoms alone, without a resulting impairment in occupation and social functioning at a higher level.  See Vazquez-Claudio, 713 F.3d 112; Mauerhan, 16 Vet. App. at 442-43.  

In June 2012, the Veteran testified at a DRO hearing, explaining that he had started working full time again in March 2011.  DRO Hr'g Tr.  4-5.  He was a commercial truck driver, and he worked at least 60 hours per week.  Hr'g Tr. 6.  He testified at the May 2013 Board hearing that he had been unable to continue that work due to back pain.  Hr'g Tr.  20.  He was no longer suicidal, but was still angry.  Hr'g Tr.  21.  At the May 2013 Board hearing, the Veteran's attorney stated, based on his own observations, that the Veteran had, in the last few months, been "getting better."  Hr'g Tr.  11.  The attorney explained that there was a period "where he was not functioning."  Id.  However, the attorney specifically attributed that degree of reduced functioning to incapacitating episodes involving the service-connected back condition.  Hr'g Tr.  12.  This is consistent with the other evidence, such as the Veteran's DRO hearing testimony in November 2010, where he explained that he primarily stayed in bed when at home due to his back.  With regard his social functioning, the Veteran described having no social life, but again directly attributed this to non-psychiatric conditions (having no associates living near him who are veteran, plus needing to wear a back brace).  Board Hr'g Tr.  18.  

In short, the Veteran's psychiatric disability picture since January 2011 is again complicated by the physical condition of his back disability.  However, during this time period, there is no basis for assigning a rating higher than 50 percent for his major depression.  

Finally, the GAF score shown during this period consist of the single score of 55, which was assigned by the January 14, 2011 VA examiner.  A GAF score of 55 corresponds with moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  See DSM-IV Quick Reference at 46-47.   Such symptomatology directly correlates with the schedular criteria for the assigned 50 percent rating, with the exception of panic attacks, which are again not demonstrated in this Veteran's case. Notwithstanding this slight discrepancy, the GAF score of 55 most directly supports the assignment of a 
50 percent rating.  See 38 C.F.R. § 4.130.  

To summarize, the Veteran's psychiatric disability since January 14, 2011, is most nearly approximated by occupational and social impairment with reduced reliability and productivity, rather than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.  Importantly, he returned to full-time work in March 2011, which is inconsistent with a disability picture involving deficiencies in most areas, such as work, notwithstanding that he left the job shortly thereafter due to his back pain.  See Board hearing.  Hr'g Tr. at 20.   

For the foregoing reasons, an initial rating of 30 percent is assigned for the period prior to February 15, 2008, and a 50 percent rating is assigned beginning February 15, 2008; a rating higher than 50 percent is not assignable at any time, and the appeal to this extent is denied.  "Staged ratings" are not otherwise warranted because the schedular criteria for the next higher ratings were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

4.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first two steps should be undertaken by comparing the disability picture of each service-connected disability with the criteria in the rating schedule for that disability.  The Board should compare the service-connected disability picture with the criteria in the rating schedule for that disability.  Johnson v. Shinseki, 26 Vet. App. 237, 244 (2013).  Extraschedular consideration is undertaken on the basis of each individual service-connected disability.  Based on this disability-by-disability approach, the Board is not required to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis.  Id. at 245.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

Here, the Board finds that the schedular evaluation is not inadequate to reasonably describe the disability picture.  As explained in detail above, the Veteran's major depression is manifested by degrees of occupational and social impairment.  Those degrees of impairment are comprehensively contemplated by the applicable rating criteria of 38 C.F.R. § 4.130.  The record does not demonstrate any symptoms that are not already described by his schedular rating (or by the schedular rating assigned for his other service-connected disabilities).  Accordingly, his psychiatric disability picture is reasonably described by the schedular rating criteria, and, as such, referral for extraschedular consideration is not in order.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111, 115.

B.  Entitlement to an Earlier Effective Date 
for the Award of a TDIU

The Veteran also contends that a TDIU should be assigned prior to March 30, 2008.  He particularly feels that the TDIU should be assigned from February 15, 2008, the day he last worked for his prior employer.  

The Board observes that this appeal does not encompass any issue concerning entitlement to a TDIU at any time since March 2008.  The electronic (paperless) claims file shows that the RO has proposed to discontinue the TDIU rating because the Veteran has recently returned to work.  That issue, however, is outside the scope of the instant appeal.  Here, the Board is limited to considering whether a TDIU may be assigned prior to March 30, 2008. 

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  

In other words, a claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a separate claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

If the schedular criteria are met, the fact that the Veteran is unemployed or has difficulty finding employment, however, does not warrant a TDIU alone.  A high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.  It is the ability or inability to earn, rather than the earnings themselves, that is the determining factor when considering entitlement to individual unemployability.  55 Fed. Reg. 31579, 31579 (Aug. 3, 1990).

Marginal employment shall not be considered substantially gainful employment.  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  With amputations, sequelae of fractures and other residuals of traumatism shown to be of static character, a showing of continuous unemployability from date of incurrence, or the date the condition reached the stabilized level, is a general requirement in order to establish the fact that present unemployability is the result of the disability.  However, consideration is to be given to the circumstances of employment in individual claims, and, if the employment was only occasional, intermittent, tryout or unsuccessful, or eventually terminated on account of the disability, present unemployability may be attributed to the static disability.  38 C.F.R. § 4.18.  

In the present case, the facts show that the Veteran raised an informal claim for a TDIU as early as October 2005, when he responded to a supplemental statement of the case (SSOC).  Accordingly, October 2005 may be taken as the date of claim.  It is also unequivocally demonstrated that the Veteran was working until February 2008.  In other words, it is clear that the Veteran stopped working in February 2008 due to his back.  The March 2013 brief from the Veteran's attorney makes clear, on page 23, that "the [V]eteran was unemployed in February 2008 and did not work," so "[a]n earlier effective date of no later than February 2008 is required."  

The attorney goes on to argue that the TDIU could be assigned as of the date of the Veteran's discharge from service in 2003.  

Although the Veteran's attorney argues that the TDIU could be assigned from 2003, the Veteran has affirmatively indicated that he was gainfully employed until February 15, 2008.  He previously submitted a September 2005 statement from the United States Postal Service showing that he was rejected for consideration of employment because he was found to be high risk for the functional requirements of the job.  Yet, he submitted a formal TDIU claim in December 2010 reporting "60+" hours of work at American Airlines as a baggage handler from October 1999 until February 18, 2008, when he became "[u]nable to work."  In fact, he reported having held two jobs between March 2006 and April 2007.    He reported at an earlier hearing in September 2006 that he made $16,000 to $17,000 at American Airlines, but reported on his November 2010 TDIU form that most he ever made at that job was $30,000.  Neither of the figures fall below the poverty threshold to be considered marginal employment during those years earned.  See United States Census Bureau, Poverty Thresholds, available at http://www.census.gov/hhes/www/poverty/data/threshld/index.html (identifying $10,294 as the poverty threshold for one person and $13,167 for two people in 2006).  

The Veteran is shown to have been substantially gainfully employed until at least February 15, 2008.  Accordingly, the central question for resolution concerns whether the Veteran was engaged in substantially gainful employment between February 15, 2008, and March 30, 2008.  

In support of his appeal, he submitted an April 2012 statement from his last employer.  It states that his last paid day was on March 29, 2008, which was paid as vacation pay.  He also had two additional payments for accrued vacation, including 47 hours and 53 hours, which were paid in January 2010 and February 2010.  

The Board finds that this letter affirmatively shows that the Veteran was paid by his employer to work until March 29, 2008.  Although the Veteran's attorney now argues that this was accrued vacation time, it is unclear why being accrued vacation time is not an earned income over the poverty threshold.  There is no indication that the Veteran would have been paid less for his accrued vacation time than if he were working or actually taking annual leave during that time.  Again, the ultimate question here concerns whether the Veteran's income during this time period was above the poverty threshold.  See 38 C.F.R. § 4.16(a).  There is no reasonable basis for concluding that earning income from an employer, however paid, above the poverty threshold during a specific time period can be interpreted as other than substantially gainful employer.  Additionally, the Veteran's work during that period is not otherwise shown to have constituted a protected environment.  For example, he was a baggage handler with a commercial airline.  

Because the Veteran continued to receive income at greater than the poverty threshold until March 29, 2008, he cannot be said to have been engaged in only marginal employment.  This remains true even though he may not have been actually going to work during that time.  In other words, he was able to maintain substantially gainful employment until March 29, 2008.  Therefore, the criteria for a TDIU are not factually ascertainable, and entitlement did not arise, until March 30, 2008, the day after his "last paid day" at his prior job.  The appeal must be denied.  See 38 C.F.R. § 3.400(o); 4.16(a).  

It is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.   38 C.F.R. § 4.16(b) (2013).  

Here, the Veteran was engaged in substantially gainful employment until March 29, 2013.  Accordingly, referral for extraschedular consideration is not warranted in this appeal.  

C.  Entitlement to an Extension of a 
Temporary Total Evaluation

The Veteran is also assigned a temporary total evaluation (100 percent) starting from November 4, 2008, the date he underwent a surgery for his service-connected lumbar spine disability.  This surgery involved a right L5-S1 hemilaminotomy, foraminotomy, and microdiscectomy.  The temporary total evaluation was in effect from November 4, 2008, until February 28, 2009, when it was discontinued.  The Veteran contends that the temporary total rating should have extended for one year from the date of his surgery.  

As directed by 38 C.F.R. § 4.30 (2013), a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations. When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  38 C.F.R. 
§ 4.30.  

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence (Effective as to outpatient surgery March 1, 1989); (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited). (Effective as to outpatient surgery March 1, 1989.); or (3) immobilization by cast, without surgery, of one major joint or more. (Effective as to outpatient treatment March 10, 1976.)  38 C.F.R. § 4.30 (a).  

A reduction in the total rating will not be subject to § 3.105(e) of this chapter. The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  Id.  

A total rating under this section will require full justification on the rating sheet and may be extended as follows: (1) extensions of 1, 2, or 3 months beyond the initial 
3 months may be made under paragraph (a)(1), (2), or (3) of this section; (2) extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).  

Here, the temporary total ratings were properly discontinued following assignment of schedular ratings in February 2009 and August 2009 rating decisions.  The RO assigned February 28, 2009 as the end date based on a December 2008 note from the operating doctor, who specified that the Veteran was prevented from returning to work, which was expected to continue through February 29, 2009.  

Contrary to the RO's finding, the evidence of record shows that the Veteran's convalescence following his November 4, 2008 surgery ended as of May 29, 2009, instead of February 28, 2009.  Specifically, the private medical records show that the Veteran underwent follow-up with his doctor in March 2009.  The doctor noted that "no further neurosurgical intervention is necessary," but that "it may take six to eight months for his nerves to heal."  The Veteran was to "continue physical therapy [during] this time," and follow-up in 2 months.

Accordingly, on follow-up in May 29, 2009, the same doctor noted that the Veteran had residual right lower extremity pain, but "would benefit from a work hardening program."

The Board finds that the May 2009 assessment is determinative.  A "work hardening program," according to the Texas Division of Workers' Compensation, "is a comprehensive occupational rehabilitation program, or its current equivalent as defined by [the Commission on Accreditation of Rehabilitation Facilities (CARF)]."  See Texas Department of Insurance, How CARF Accredited Work Conditioning and Work Hardening Programs work with Preauthorization and Concurrent Review, available at http://www.tdi.texas.gov/wc/dm/carf-table.html; see also 38 C.F.R. § 20.903(b)(2); Smith v. Derwinski, 1 Vet. App. 235, 238 (1991); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

Although the Veteran here is not attempting to obtain benefits through the Division of Workers' Compensation, it is most reasonable to assume that the private doctor would have used terminology familiar in that region (Texas), as opposed to the VA-specific terminology as set forth in 38 C.F.R. § 4.30.  Accordingly, his assessment on May 29, 2009, is most consistent with a conclusion that the Veteran could return to work as of that time or at least begin vocational rehabilitation.  Either indication is inconsistent with a conclusion that the Veteran needed convalescence past May 29, 2009.  

The Board recognizes that a private physician wrote a report in October 2009 (previously discussed above) in support of the Veteran's appeal.  With regard to the issue of convalescence, this physician opined that the Veteran "has been convalescing ever since [his November 2008] surgery and has been unable to work since Nov[ember] 2008."  He should be assigned the 100% disability status for one full year following his surgery "as he has been unable t[o] work a[n]d he is still having post-operative complications."  

Hereinabove, the Board explained why this October 2009 report is assigned limited probative value due to it being more consistent with a legal opinion, rather than a medical opinion, concerning the severity of the Veteran's psychiatric disability.  Again here, the private physician made his assessment by examining the available medical records rather than physically examining the Veteran.  Although not always determinative in every case, here the current severity of the Veteran's low back condition at that time was most material.  Because this October 2009 report simply summarizes prior findings, but does not provide any contemporaneous findings, it does not adequately inform the Board's determination as to when the Veteran's convalescence ended.  Moreover, the October 2009 report is contradicted by the assessment on May 29, 2009, and the October 2009 report does not attempt to reconcile this conflict.  Therefore, it has no probative value in deciding this issue.  

For the foregoing reasons, the evidence is in relative equipoise in showing that the Veteran's convalescence ended as of May 29, 2009.  

Ultimately, however, this issue is moot.  Although the temporary total rating assigned under 38 C.F.R. § 4.30 was discontinued on February 28, 2009, rather than May 29, 2009, the various award letters in the claims file show that the Veteran has been assigned a TDIU rating beginning the next day, March 1, 2009.  In other words, the Veteran has been assigned a 100 percent rating, either under 38 C.F.R. 
§ 4.30 or 38 C.F.R. § 4.16(a), continuously since March 30, 2008.  He cannot be assigned more than a single 100 percent rating, which is the maximum rating assignable.  See 38 U.S.C.A. §§ 1155, 1156; see also Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).  A summary of benefits letter sent to the Veteran in February 2013 most recently shows that the TDIU remains in effect.  

Accordingly, the appeal must be denied.  



ORDER

An initial 30 percent disability rating major depression, formerly diagnosed as mood disorder, for the period to February 15, 2008, is granted. 

Beginning February 15, 2008, an initial staged disability rating of 50 percent for major depression, beginning from January 14, 2011, is granted.  

An initial disability rating in excess of 50 percent for major depression, beginning from January 14, 2011, is denied.  

An effective date for the award of a TDIU prior to March 30, 2008, is denied.  

An extension of the temporary total (100 percent) rating assigned under 38 C.F.R. § 4.30, for a period of convalescence for degenerative joint disease of the lumbar spine, is denied.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


